Order confirming report of official referee modified so as to provide that the receiver pay to her attorneys, Weissman & Rapps, the sum of $250 instead of $750, and further modified so as to provide that the receiver shall pay the balance then remaining in her hands to appellant Lesjay Holding Co., Inc. As so modified, the order is unanimously affirmed, with costs of this appeal to said appellant. We are of opinion that the amount as allowed herein to the attorneys for the receiver is adequate compensation for the services rendered by them and that the first mortgagee is not entitled to any of the rents collected from the premises prior to the date of the order extending the receivership. The amount so collected belongs to the owner under the circumstances disclosed upon this appeal. Present— Young, Rich, Hagarty, Seeger and Scudder, JJ.